 



Exhibit 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE
     This Separation Agreement and General Release (the “Separation Agreement”)
is made and entered into by and between Pike Electric, Inc. (the “Company”), a
North Carolina corporation and Mark P. Thomson, an individual domiciled in the
State of North Carolina (the “Executive” and, together with the Company, the
“Parties”), this the 7th day of September, 2007.
Statement of Purpose
     Whereas, Executive has been employed by the Company as its Vice President
and Chief Information Officer since December 1, 2006 under an employment
agreement reduced to writing between Executive and the Company dated
November 27, 2006 (the “Employment Agreement”); and
     Whereas, for sound business reasons affecting, and in the best interest of,
both Executive and the Company, Executive proposes to submit his resignation as
September 7, 2007 from employment and all officer positions with the Company;
and
     Whereas, the Company and Executive do not anticipate that there will be any
disputes between them or legal claims arising out of Executive’s separation from
the Company, but nevertheless desire to ensure a completely amicable parting and
wish to settle fully and finally any and all differences and claims that might
arise out of Executive’s employment with the Company and the cessation of that
employment;
     Now, therefore, in consideration of the mutual promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties agree as follows:
     1. Resignation. Executive resigns from his employment with the Company and
all offices and positions held with the Company and all affiliates, including
but not limited to his position as Vice President and Chief Information Officer
of the Company, contemporaneously with the execution of this Separation
Agreement, the effective date of such resignations being September 7, 2007 (the
“Separation Date”).
     2. Continued Pay. The Company agrees to provide Executive with periodic
cash salary payments equal in the aggregate to $325,000, or twelve (12) months
of Executive’s annual base salary under his Employment Agreement as of the
Separation Date, payable in twelve (12) equal monthly installments in accordance
with the Company’s ordinary payroll practices. Payments shall be calculated
commencing with the Company pay period beginning Monday, September 7, 2007. Each
monthly installment treated as a separate payment for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).
     All payments by the Company under this Section 2 and all benefits provided
by the Company as set forth in Section 3 are conditioned upon (a) Executive’s
providing, agreeing to comply with and in fact fully complying with the General
Release set forth in Section 8 below, (b) such General Release not being revoked
or breached and (c) Executive’s full compliance with the post-employment
restrictions of Sections 5 and 7 below. In the event such General Release in
this Separation Agreement is revoked or breached by Executive or any successor,
Executive agrees (a) that the Company shall have no further obligations to make
payments or provide benefits to him or on his behalf and (b) to reimburse the
Company for any and all payments made by the Company to Executive or on his
behalf hereunder; provided that in the event of the death or disability of
Executive, the Company shall make the payments

 



--------------------------------------------------------------------------------



 



provided hereunder to Executive’s estate or guardian, as appropriate, so long as
the General Release remains in effect and is not revoked or breached by
Executive or such successor persons.
     3. Continued Benefits. The Company agrees to provide insurance coverage at
the same benefit level to which Executive was entitled as of the Separation Date
from the Separation Date up to and including September 7, 2008; provided,
however, that any group health, life or accident insurance coverage shall cease
should Executive become employed by an organization providing group health, life
or accident insurance during such period.
     4. No Other Compensation or Benefits. Executive acknowledges and agrees
that Executive was awarded certain equity compensation pursuant Section 4(b) of
the Employment Agreement (the “Equity Compensation”), under the terms of the
Employment Agreement none of the Equity Compensation has or will have vested as
of the Separation Date and, consequently, all of the Equity Compensation shall
be forfeited concurrent with the execution of this Separation Agreement.
Executive further acknowledges and agrees that except as set forth in Sections 2
and 3 above, Executive is not entitled to any benefits, severance, or other
payments as a result of the termination of his employment with the Company.
     5. Confidentiality/Non-Disclosure.
          (a) Company’s Interests. Executive acknowledges that the Company has
expended substantial amounts of time, money and effort to develop business
strategies, substantial employee, customer, supplier and vendor relationships,
goodwill, business secrets, trade secrets, confidential information and
intellectual property and to build an efficient organization, and that the
Company has a legitimate business interest and right in protecting those assets
as well as any similar assets that the Company may develop or obtain following
the date hereof. Executive acknowledges that the Company is entitled to protect
and preserve the value of its business (the “Business”) and the assets thereof
to the extent permitted by law. Executive acknowledges and agrees that the
restrictions imposed upon Executive under this Section 5 and Section 7 are
reasonable and necessary for the protection of the Business and such assets and
that compliance with the restrictions set forth in this Section 5 and Section 7
will not prevent Executive from earning an adequate and reasonable livelihood.
          (b) Consideration to Executive. Executive acknowledges that the
Company would not have agreed to enter into this Separation Agreement and to
make the payments hereunder without Executive’s agreeing to enter into and to
honor all the provisions and covenants of this Section 5 and Section 7.
Therefore, Executive agrees that, in consideration of (a) the Company’s entering
into this Separation Agreement and the Company’s obligations hereunder and
(b) other good and valuable consideration, the receipt of which is hereby
acknowledged by Executive, Executive shall be bound by, and agrees to honor and
comply with, the provisions and covenants contained in this Separation Agreement
including but not limited to those contained in this Section 5 and Section 7
following the date hereof.
          (c) Non-Disclosure of Confidential Information. Executive acknowledges
that, in the performance of his duties as an employee of the Company, Executive
has received and been given access to Confidential Information (as defined
below). Executive agrees that all Confidential Information has been, is and
shall be the sole property of the Company and that Executive has no right, title
or interest therein. Except as otherwise specifically provided in Section 5 (e),
Executive shall not disclose or cause to be disclosed to any person or entity
whatsoever, or utilize or cause to be utilized by any person or entity
whatsoever, any Confidential Information acquired pursuant to Executive’s
employment with the Company (whether acquired prior to or subsequent to the
execution of this Separation Agreement) or otherwise.

2



--------------------------------------------------------------------------------



 



          (d) For purposes of this Separation Agreement, “Confidential
Information” means trade secrets and confidential or proprietary information,
knowledge or data that is or will be used, developed, obtained or owned by
Employer of the Business relating to the business, operations, products or
services of the Company or the business, operations, products or services of any
customer thereof, including products, services, fees, pricing, designs,
marketing plans, strategies, analyses, forecasts, formulas, drawings,
photographs, reports, records, computer software (whether or not owned by, or
designed for the Company), operating systems, applications, program listings,
flow charts, manuals, documentation, data, databases, specifications,
technology, inventions, developments, methods, improvements, techniques,
devices, products, know-how, processes, financial data, customer, supplier and
vendor lists, contact persons, cost information, executive information,
regulatory matters, personnel matters, employee information, employee
compensation, accounting and business methods, trade secrets, copyrightable
works and information with respect to any supplier, vendor, customer, employee
or independent contractor of the Company, in each case, whether or not reduced
to writing or other tangible medium of expression and whether or not reduced to
practice, and all similar and related information in whatever form, and all such
items of any supplier, vendor, customer, employee or independent contractor of
the Company or any other person with which the Company has a business
relationship or owes a duty of confidentiality; provided, however, that
Confidential Information shall not include information that is generally known
to the public other than as a result of disclosure by Executive in breach of
this Separation Agreement or in breach of any similar covenant made by Executive
prior to entering into this Separation Agreement or any other duty of
confidentiality.
          (e) Permitted Disclosure. Executive may utilize and disclose
Confidential Information as required in the discharge of Executive’s duties as
an employee of the Company, subject to any specific restriction, limitation or
condition placed on such use or disclosure by the Company, and disclose
Confidential Information to the extent required by applicable law or as ordered
by a court of competent jurisdiction; provided that in such event, or if
Executive receives a request from a court or other governmental authority to
disclose Confidential Information, Executive shall give prompt written notice to
the Company and consult with and provide reasonable assistance to the Company in
seeking a protective order or request for other appropriate remedy. In the event
that such protective order or remedy is not obtained, or if the Company waives
the seeking of such protective order or other remedy, Executive shall disclose
only that portion of the Confidential Information that, in the opinion of
Executive’s legal counsel, is legally required to be disclosed (and Executive
shall be entitled to rely on the advice of such counsel) and if requested in
writing by the Company to do so, which writing contains an undertaking to
reimburse Executive for any expenses incurred by him, then Executive shall
exercise his reasonable best efforts to ensure that confidential treatment shall
be accorded such Confidential Information by the receiving person or entity. The
Company shall be given an opportunity to review such Confidential Information
prior to disclosure thereof.
     6. Non-Disparagement. Without limitation as to time, Executive agrees that
he shall not make any negative or disparaging statement or communication about
the Company or its affiliates, or their past and present investors,
shareholders, directors, officers, employees or agents. Notwithstanding the
foregoing, nothing in this paragraph 6 shall prevent Executive from making
truthful statements when required by law or regulation or by order of a court or
other body with apparent jurisdiction.
     7. Non-Solicitation and Non-Competition.
     (a) For the “Restricted Period” as hereinafter defined, Executive shall
not, and shall cause each of Executive’s representatives, agents and affiliates
not to, directly or indirectly:

3



--------------------------------------------------------------------------------



 



  (i)  
(A) engage in any activity or business, or establish any new business, within
the United States of America that is in competition, in whole or in part, with
the Company (“Competitive Activities”), including (1) selling goods or
performing services of the type sold or performed by the Company either (x) at
any time prior to the date hereof or (y) prior to the time Executive ceases to
be an employee of Employer or (2) assisting any person or entity in any way to
do, or attempt to do, anything prohibited herein, or (B) perform any action or
activity or engage in any course of conduct that is detrimental to the business
reputation of the Company or any business of the Company conducted at any time
prior to the time Executive ceases to be an employee of the Company;
    (ii)  
(A) solicit any person or entity that is a customer (or prospective customer) of
the Company or any of its affiliates to purchase any goods or services sold or
performed by the Company or any of its affiliates from any person other than the
Company or any of its affiliates or to reduce or refrain from doing any business
with the Company or any of its affiliates, (B) solicit, recruit or hire any
employee of the Company or any of its affiliates or any person who has worked
for the Company or any of its affiliates, (C) solicit or encourage any employee
of the Company or any of its affiliates to leave the employment of the Company
or any of its affiliates or recommend to any person that such person employ or
engage any employee of the Company or any of its affiliates, (D) intentionally
interfere with or damage (or attempt to interfere with or damage) any
relationship between the Company or any of its affiliates, on one hand, and any
of their respective employees, customers or suppliers, on the other hand (or any
person or entity that the Company or any of its affiliates has approached or has
made significant plans to approach as a prospective employee, customer or
supplier) or any governmental authority or any agent or representative thereof
or (E) assist any person or entity in any way to do, attempt to do, anything
prohibited by this clause (ii);
    (iii)  
serve as a director, officer, affiliate, employee, broker, independent
contractor, consultant, agent, representative or advisor for any Competitor (as
defined below) and in such capacity engage in, or directly or indirectly manage
or supervise personnel engaged in, any activity (A) which is substantially
similar or substantially related to any activity in which Executive was engaged,
in whole or in part, at the Company in any capacity, (B) for which Executive had
managerial or supervisory responsibility at the Company or (C) which utilizes
the same or substantially similar specialized knowledge or skills as those
utilized by Executive in his activities with the Company, in each case at any
time prior to Executive’s termination of employment with the Company; or
    (iv)  
form, or acquire any equity ownership, voting or profit participation interest
in, any Competitor, other than an interest of less than 5% in a Competitor that
is publicly traded.

     (b) For purposes of this Separation Agreement, the term “Restricted Period”
shall mean a period commencing on the date hereof and terminating twelve
(12) months from the Separation Date. The Restricted Period shall be tolled
during (and shall be deemed automatically extended by) any period in which
Executive is in violation of this Section 7.

4



--------------------------------------------------------------------------------



 



     (c) For purposes of this Separation Agreement, the term “Competitor” shall
mean any business, person or entity that engages in any activity or owns or
controls a significant interest in any business, person or entity that engages
in any activity, that, in either case, competes in the United States of America
with any activity in which the Company is engaged.
     (d) For purposes of this Separation Agreement, the term “solicit” shall
mean the initiation of any communication of any kind whatsoever for the purpose
of inviting, encouraging or requesting the taking (or refraining from taking) of
any action.
     8. Release of Claims. In consideration for the benefits and other promises
contained herein, and as a material inducement to the Company to enter into this
Separation Agreement, Executive hereby knowingly, voluntarily, and irrevocably
and unconditionally releases and forever discharges the Company and all present
and former directors, officers, agents, owners, shareholders, employees,
representatives, attorneys, parent companies, divisions, subsidiaries,
affiliates, assigns and successors (and all present and former agents,
directors, officers, owners, shareholders, employees, representatives and
attorneys of such parent companies, divisions, subsidiaries and affiliates) and
all persons acting by, through, under or in concert with any of them (the
“Released Parties”) from any and all claims, controversies, actions, causes of
action, cross-claims, counter-claims, demands, debts, compensatory damages,
liquidated damages, punitive or exemplary damages, other damages, claims for
costs, expenses and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date of this Separation
Agreement) and whether known or unknown, suspected, or claimed against the
Company or any of the Released Parties which Executive, or any of Executive’s
heirs, executors, administrators or assigns, may have, which arise out of or are
connected with Executive’s employment with, or Executive’s separation from, the
Company. This Release expressly covers, without limitation, any and all any
claims, allegations, or violations that Executive might raise under Title VII of
the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Civil Rights Act of 1866, as amended; the Worker Adjustment Retraining
and Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).
     Executive represents that Executive has made no assignment or transfer of
any Claim, cause of action, or other matter covered by Section 8 above.
     Executive agrees that this General Release does not waive or release any
rights or claims that Executive may have under the Age Discrimination in
Employment Act of 1967 which arise after the date Executive executes this
Separation Agreement.
     In signing this General Release, Executive acknowledges and intends that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. Executive further agrees that in the event Executive
should bring a Claim seeking damages against the Company, or in the event
Executive should seek to recover against the Company in any Claim brought by a
governmental agency on Executive’s behalf, this General Release shall serve as a
complete defense to such Claims. Executive agrees that if Executive violates
this General Release by suing the Company or the other Released Parties,
Executive will pay all costs and expenses of defending against the suit incurred
by the Released Parties,

5



--------------------------------------------------------------------------------



 



including reasonable attorneys’ fees, and return all payments received by
Executive pursuant to the Agreement.
     9. ADEA Release. Executive represents to the Company that Executive is
aware, understands and agrees that:
(a) Executive is voluntarily entering into and signing this Agreement;
     (b) the claims waived, released and discharged in Section 8 of this
Agreement include any and all claims Executive has or may have arising out of or
related to Executive’s employment with the Company or termination of that
employment, including any and all claims under the Age Discrimination in
Employment Act (the “ADEA”);
     (c) those claims waived, released and discharged in that Section 8 do not
include, and Executive is not waiving, releasing or discharging, any claims that
may arise after the Date of this Agreement;
     (d) payment by the Company of continued salary pursuant to Section 2 above
provides consideration that Executive was not entitled to receive before signing
this Agreement;
     (e) Executive was given twenty-one (21) days within which to consider this
Agreement, but Executive has been informed that Executive may waive this
twenty-one day consideration period and elect to execute this document prior to
the expiration of the twenty-one day consideration period, in order to expedite
the execution of this Agreement and the payment of the Severance Benefit;
Executive may waive this twenty-one day consideration period by signing a
separate waiver, entitled ELECTION TO EXECUTE PRIOR TO EXPIRATION OF TWENTY-ONE
DAY CONSIDERATION PERIOD, made available to Executive with this Agreement;
     (f) Executive had and has the right to consult with an attorney regarding
this Agreement before signing this Agreement, and acknowledges that Executive
has obtained such legal counsel as Executive deems necessary, such that
Executive is entering into this Agreement freely, knowingly and voluntarily;
     (g) Executive may revoke this Agreement at any time within seven (7) days
after the day Executive signs this Agreement and this document will not become
effective or enforceable as to any claims under the ADEA and no payments under
this Agreement will be payable until the eighth day after the day Executive
signs this Agreement on which day (the “Agreement’s Effective Date”), this
Agreement will automatically become effective and enforceable unless previously
revoked within that seven-day period); and
     (h) Executive HAS CAREFULLY READ THIS DOCUMENT, AND FULLY UNDERSTANDS EACH
AND EVERY TERM.
     10. No Admission of Wrongdoing. This Separation Agreement shall not in any
way be construed as an admission by the Releasees of any acts of wrongdoing
whatsoever against Executive or any other person.
     11. Code Section 409A. It is intended that the provisions of this
Separation Agreement comply with Section 409A of the Code, and all provisions of
this Agreement shall be construed and interpreted in a manner consistent with
Section 409A of the Code to avoid the imposition of penalties and additional
taxes under Section 409A of the Code.

6



--------------------------------------------------------------------------------



 



     12. Miscellaneous.
     (a) Entire Agreement; Conflicts. This Separation Agreement sets forth the
entire agreement between the Parties and fully supersedes any and all prior
agreements or understandings between the Parties pertaining to the subject
matter hereof. It is intended that there should be no conflict between the
provisions of this Separation Agreement and the Employment Agreement between the
Company and Executive, but should any such conflict exist, the Parties intend
that this Separation Agreement shall control.
     (b) Governing Law. This Separation Agreement and the legal relations thus
created between the parties hereto shall be governed by and construed under and
in accordance with the laws of the state of Delaware.
     (c) Dispute Resolution. Any and all disputes arising under this Separation
Agreement, other than with respect to Sections 5 and 7, shall, if not settled by
direct negotiation between the Parties, be subject to non-binding mediation
before an independent mediator under the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (the “AAA Rules”) in
effect on the date of the first notice of demand for mediation. In the event the
dispute is not settled through mediation, the Parties shall proceed to binding
arbitration before a single independent arbitrator selected under the AAA Rules.
The law to be applied in this arbitration shall be that of the State of North
Carolina.
     (d) Withholding. The Company shall make such deductions and withhold such
amounts from each payment made to Executive hereunder as may be required from
time to time by law, governmental regulation or order.
     (e) Headings. Section headings in this Separation Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Separation Agreement for any other purpose.
     (f) Waiver; Modification. Failure to insist upon strict compliance with any
of the terms, covenants, or conditions hereof shall not be deemed a waiver of
such term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Separation Agreement shall not be
modified in any respect except by a writing executed by each party hereto.
     (g) Severability. If for any reason any term or provision containing a
restriction set forth herein is held to be for a length of time which is
unreasonable or in other way is construed to be too broad or to any extent
invalid, such term or provision shall not be determined to be null, void and of
no effect, but to the extent the same is or would be valid or enforceable under
applicable law, any court shall construe and reform this Separation Agreement to
provide for a restriction having the maximum time period and other provisions as
shall be valid and enforceable under applicable law. If, notwithstanding the
previous sentence, any term or provision of this Separation Agreement is held to
be invalid or unenforceable, all other valid terms and provisions hereof shall
remain in full force and effect, and all of the terms and provisions of this
Separation Agreement shall be deemed to be severable in nature.
     (h) Counterparts. This Separation Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

7



--------------------------------------------------------------------------------



 



     (i) Further Acknowledgement. Executive has read and carefully considered
this Separation Agreement and the general release it contains, has had an
opportunity to ask questions about it and has had any questions answered to his
satisfaction. Further the Company has indicated that Executive is free to
discuss this Separation Agreement with his family and his attorney. Executive is
signing this Separation Agreement knowledgably, voluntarily and without coercion
of any kind.
[Signature page(s) follow]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Separation Agreement to be
executed by its duly authorized officer, and Executive has hereunto signed this
Separation Agreement, as of the date first above written.

         
Executive:
      Company:
 
       
 
      Pike Electric, Inc.,
/s/ Mark P. Thomson
      North Carolina Corporation    
 
       
 
  By:   /s/ James R. Fox
 
       
 
      Name: James R. Fox
Title:   Vice President and General Counsel

9



--------------------------------------------------------------------------------



 



ELECTION TO EXECUTE PRIOR TO EXPIRATION OF
TWENTY-ONE DAY CONSIDERATION PERIOD
     The undersigned (the “Executive” referenced in that certain Separation
Agreement and General Release, heretofore provided to me by Pike Electric Inc.),
acknowledges that on September 7, 2007, he was provided with the attached
Separation Agreement and General Release (the “Separation Agreement”). The
undersigned further acknowledges that he has been advised to consult with an
attorney before entering into the attached Separation Agreement and that he has
been given a period of twenty-one (21) days to consider whether to accept or
reject the proposed Separation Agreement. To the extent that he has signed the
attached Separation Agreement in less than twenty-one days, the undersigned
knowingly and voluntarily elected to execute the Separation Agreement before the
twenty-one (21) day period has expired and waives any right he has in that
regard. The undersigned acknowledges that he has received and read this
Acknowledgement and understands its meaning.

     
/s/ Mark P. Thomson
  /s/ James R. Fox
 
   
Witness
  Witness
 
   
09/21/07
  September 27, 2007
 
   
Date
  Date

10